oO fe tN DH UW & WD NY —

Ny NO NHN NHN PPO NO NN NO NO ww me Rm ee et
ao SN KN UO SP WY NY KH Oo Oo oO HN HN rH Fe WY HY SS DS

Case 4:18-cv-01044-HSG Document 226-1 Filed 07/09/19 Page 1 of 2

James C. Pistorino (SBN 226496)
jJames@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe |) Case Number: 4:18-cv-01044-HSG-JCS
Chapter 7 trustee of the estate of TECHSHOP, )

 

 

 

INC., )
)
Plaintiff, ) DECLARATION OF JAMES PISTORINO
) IN SUPPORT OF TECHSHOP’S BILL OF
VS. ) COSTS
)
DAN RASURE, et al. )
)
Defendants.
I, James Pistorino, declare:
1. I am a partner with the Parrish Law Offices (“Law Firm”). This Declaration is

filed in support of Doris A. Kaelin, in her capacity as trustee for the estate of TechShop, Inc.
(hereinafter “TechShop”), Bill of Costs.

2. On June 26, 2019, this Court entered judgment in favor of TechShop and against
the Defendants. See Dkt. #223.

3. On February 16, 2018, TechShop incurred a $400.00 filing fee to file the
Complaint in this case. See Dkt #1, receipt number 0971-12120441.

4, Attached as Exhibit A are true and correct copies of invoices from S&R Services
totaling $180.00 for personal service of the Complaint on Defendants.

5. Pursuant to this Court’s Civil Pretrial and Trial Standing Order, the trial exhibits

must be marked/Bates numbered with a specific marking. See Judge Gilliam’s Civil Pretrial and

Page 1 of 2

 
wo fo SN DH A FP WY WHO

NO WP BNO NO PO NO WO WH NYO He YF KF SO ESF Ee Eel Ee lO elle
eo SN DH OH FB WD NY  =|& CO OO BD NDA fF WO NY YF O&O

 

 

Case 4:18-cv-01044-HSG Document 226-1 Filed 07/09/19 Page 2 of 2

Trial Standing Order J 19. Plaintiff retained Litigation Document Productions, Inc. to handle
this task for which they charged $656.25. A true and correct copy of their invoice is attached as
Exhibit B. With a 5% discount for prompt payment, the total expense incurred was $623.44.

6. During trial, Plaintiff used two demonstratives, one of which ended up being
admitted as an exhibit (TX-374). The cost of printing these demonstratives on foam board was
$97.97.

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness |
would testify thereto.

Executed this 8th day of July, 2019 at Menlo Park, Califo

 

James Pistorino

Page 2 of 2

 
